        Case 2:19-cr-20027-CM Document 22 Filed 08/16/19 Page 1 of 3




                    In the United States District Court
                         for the District of Kansas



United States of America,
          Plaintiff,

v.                                               Case No. 19-20027-CM

Jose Sanchez,
          Defendant.


              Motion to Continue Change of Plea Hearing


      Defendant, Jose Sanchez, by and through his attorney, Thomas W.

Bartee, Assistant Federal Public Defender for the District of Kansas,

respectfully moves this Court for an order continuing the change of plea

hearing for 30 days. In support of this motion, counsel for the defendant states:

      1. Mr. Sanchez notified the Court on June 17, 2019, that he intends to

change his plea.

      2. A change of plea hearing is currently scheduled for August 20, 2019,

at 9:30 a.m., before The Honorable Carlos Murguia.

      3. Negotiations between Counsel for the Government, Defense Counsel,

and Defendant are ongoing, and all parties expect the matter to be resolved by

a change of plea.

                                       1
          Case 2:19-cr-20027-CM Document 22 Filed 08/16/19 Page 2 of 3




      4. Because Mr. Sanchez has provided notice of his intention to plead

guilty, and because that notice is still in effect, the period since then is deemed

excludable under the Speedy Trial Act. See United States v. Loughrin, 710 F.3d

1111, 1120 (10th Cir. 2013) (“the days between a notice of a change of plea and

the change-of-plea hearing are excludable under the STA”).

      5. Counsel for the Government, Leon Patton, has no objection to this

motion.

      WHEREFORE, counsel for the defendant moves this Court for an order

continuing the change of plea hearing for 30 days.



                                      Respectfully submitted,

                                      s/ Thomas W. Bartee
                                      THOMAS W. BARTEE, #15133
                                      Assistant Federal Public Defender
                                      500 State Avenue, Suite 201
                                      Kansas City, Kansas 66101
                                      Telephone: (913) 551-6712
                                      Fax: (913) 551-6562
                                      Email: tom_bartee@fd.org
                                       Attorney for Defendant




                                        2
       Case 2:19-cr-20027-CM Document 22 Filed 08/16/19 Page 3 of 3




                       CERTIFICATE OF SERVICE
      I hereby certify that on August 16, 2019, I electronically filed the
foregoing motion with the Clerk of the Court by using the CM/ECF system,
which will send a notice of electronic filing to all interested parties.



                                  s/ Thomas W. Bartee
                                  THOMAS W. BARTEE, #15133




                                    3
